Case 0:20-cv-61643-AHS Document 1 Entered on FLSD Docket 08/13/2020 Page 1 of 30



                             UNITED STATES DISTRICT COURT
                         OF THE SOUTHERN DISTRICT OF FLORIDA

                                                Case No:

  STEFANO FRANCILLON,

         Plaintiff,

  v.

  MAPEI CORPORATION,
  a foreign corporation,

        Defendant.
  ___________________/

                                            COMPLAINT

         COMES NOW, Plaintiff STEFANO FRANCILLON, (herein referred to as “Plaintiff”)

  by and through his undersigned counsel, hereby files this complaint against Defendant, MAPEI

  CORPORATION, a foreign corporation and declares and avers as follows:

                                   VENUE AND JURISDICTION

         1.      Plaintiff brings a claim for discriminatory and retaliatory treatment and seeks relief

  pursuant to 42 U.S.C. §1981, §1981(a), et seq.

         2.      Defendant MAPEI CORPORATION (herein referred to as “MAPEI” or

 “Defendant”) is an Illinois corporation headquartered at 1144 East Newport Center Drive, Deerfield

 Beach, Florida 33442.

         3.      Venue is proper in Broward County, Florida, insofar as the Defendant operates in

 Broward County, Florida and Plaintiff worked for Defendant in Broward County, Florida.

 Defendant is within the jurisdiction of this Court.

         4.      Plaintiff is a citizen and resident of Broward County and at all times worked for

 Defendant at its location in Broward County, Florida.
                                      Scott Wagner & Associates, P.A.
                                                Complaint
                                               Page 1 of 30
Case 0:20-cv-61643-AHS Document 1 Entered on FLSD Docket 08/13/2020 Page 2 of 30



         5.      This Court has federal question jurisdiction over the Plaintiff’s discrimination and

  retaliation claims in this matter insofar as the matter involves a violation of 42 U.S.C. §1981,

  §1981(a), et seq.

                                       COMMON ALLEGATIONS

         6.      Plaintiff is an African American male with Haitian roots, who began working for

  Defendant at Defendant’s Deerfield Beach, Florida location on or about June 16, 2014 as a

  Corporate HR Coordinator.

         7.      Plaintiff is well educated with a Bachelor’s degree from Florida Atlantic University

  (FAU) in Boca Raton, Florida in 2011, and a Master’s Degree in Public Administration (M.P.A.)

  from FAU in Boca Raton, Florida in 2013.

         8.      While performing his duties as a Corporate HR Coordinator, Plaintiff also

  performed recruiting duties, such as recruiting, interviewing, pre-screening, conducting new hire

  orientations for all corporate employees, maintaining all external and internal trainings,

  maintaining all organizational charts for MAPEI Americas, revamped Exit Interview Guide, and

  was responsible for the educational encouragement program. Plaintiff also managed the Gas Card

  Program for all sales representatives, and the Second Language Program at the corporate office.

  Plaintiff created and maintained job descriptions and Requests for Resources.

         9.      Under supervisors Vickie Brint, Adebola Morton, and Joan Stout, Plaintiff received

  positive performance reviews and positive performance evaluations. Because of Plaintiff’s

  excellent performance, another HR supervisor, Elsa Villanueva, asked Plaintiff to work for her.

         10.     On or about March 23, 2015, Zaharoula Nativi became Plaintiff’s supervisor.

         11.     On or about May 16, 2016, Carlo Amato became the new HR Director. Plaintiff

  shared with Amato that his goals were to become a recruiter and grow with the company. Plaintiff

                                     Scott Wagner & Associates, P.A.
                                               Complaint
                                              Page 2 of 30
Case 0:20-cv-61643-AHS Document 1 Entered on FLSD Docket 08/13/2020 Page 3 of 30



  also shared his goals with other supervisors, and it became common knowledge that Plaintiff’s

  goals were to become a recruiter for Defendant.

         12.     Plaintiff married in June of 2016. Upon his return from his honeymoon, on or about

  June 24, 2016, Nativi informed Plaintiff that Defendant was creating a Senior Staffing Specialist

  position which was a recruiting position and building a recruiting team. Plaintiff reacted with great

  excitement over the new team.

         13.     Nativi quickly squelched Plaintiff’s excitement by stating the only reason she told

  Plaintiff about the new position and team was that he was going to see the posting. Despite the fact

  Plaintiff had by this time been performing recruiting duties for over the past year, and held a

  Master’s Degree in Public Administration, Nativi went on to tell him he was not qualified to apply

  because he did not have the AIRS Certification.

         14.     Plaintiff did not apply for the Senior Staffing Specialist position after Nativi told

  Plaintiff he would not be considered for the position.

         15.     Nativi discouraged Plaintiff from applying by stating he was not qualified and

  would not be considered for the position.

         16.     On or about August 29, 2016, Defendant hired Kelsie Garlic for the Senior Staffing

  Specialist position.

         17.     Kelsie Garlic is Caucasian and did not have the AIRS Certification.

         18.     On or about November 24, 2016, Plaintiff obtained his AIRS Certification in order

  to qualify for future promotions and/or recruiting positions. The certification was geared towards

  recruiting, which was a one to two-day course, followed by an exam. The course essentially taught

  the students how to search on the internet for candidates. The exam was 25 questions with two

  hours for completion.

                                      Scott Wagner & Associates, P.A.
                                                Complaint
                                               Page 3 of 30
Case 0:20-cv-61643-AHS Document 1 Entered on FLSD Docket 08/13/2020 Page 4 of 30



         19.     After Plaintiff completed the AIRS Certification, Garlic questioned Plaintiff about

  the course and what he learned since Garlic did not himself have the Certification.

         20.     In or about December of 2016, Plaintiff questioned Defendant about creating a

  recruiting position for him since he had been performing recruiting duties.

         21.     Nativi told Plaintiff to be patient with his recruiting goals, that Defendant was

  building a requiring department.

         22.     In or about December of 2016, Plaintiff questioned Defendant about attending

  conferences and obtaining other certifications to advance his career and be qualified for future

  promotional opportunities with Defendant.

         23.     Nativi advised Plaintiff there was no room in the budget for him to attend

  conferences or obtain any other certifications to advance his career or to be qualified for future

  promotional opportunities with Defendant.

         24.     Plaintiff explained to Nativi that his position could easily be split into two positions

  because of his high workload and large amount of responsibilities.

         25.     Through his employment with Defendant, Plaintiff discussed the possibilities of

  him becoming a recruiter. During his evaluations, he continuously asked for promotions and to

  attend conferences that would improve his recruiting skills.

         26.     In or about the beginning of 2017, Plaintiff began taking PHR (Professional in

  Human Resources) classes on Saturdays at FAU in Boca Raton.

         27.     In 2017, Plaintiff repeatedly received positive feedback from coworkers,

  supervisors, and colleagues, including Leonor Hernandez, the regional HR Manager.




                                      Scott Wagner & Associates, P.A.
                                                Complaint
                                               Page 4 of 30
Case 0:20-cv-61643-AHS Document 1 Entered on FLSD Docket 08/13/2020 Page 5 of 30



            28.   Despite Defendant’s statements that there was no room in the budget for him to

  attend conferences or obtain other certifications, on or about September 1, 2017, Garlic’s salary

  went from approximately $86,699.86 to approximately $110,000.

            29.   Plaintiff received a significantly smaller raise in the amount of $7,000 after his first

  year of employment with Defendant. Subsequently, Plaintiff received even smaller raises.

            30.   Defendant also gave Garlic the opportunity to work from home two days per week,

  as well as an option to relocate to Arizona. The options of working remotely and relocating out of

  state were not provided to Plaintiff.

            31.   Plaintiff suffered emotional stress from being denied the opportunity to promote,

  and watching his Caucasian counterpart enjoy promotions and opportunities. Plaintiff suffered

  physical symptoms from the stress of working in a discriminatory environment including lost

  weight.

            32.   On or about September 27, 2017, a Staffing Specialist position became available at

  Defendant’s Garland, Texas location. While it was a position lower than Garlic’s, it was

  nonetheless a promotion and opportunity for Plaintiff to advance. Plaintiff was interested.

            33.   Plaintiff approached Nativi regarding the open position in Texas, reminding her

  that Plaintiff’s brother-in-law lives in Texas and that relocating would not be an issue. Nativi once

  again discouraged Plaintiff from applying for a promotion.

            34.   Nativi informed Plaintiff that because the position was located out-of-state,

  Defendant would not consider him. Nativi conveyed to Plaintiff it was futile to seek this position

  and not to bother with applying.

            35.   While Defendant told Plaintiff it would not consider him for an out-of-state

  position, it gave Garlic, a Caucasian, the option to relocate out of state and work remotely.

                                       Scott Wagner & Associates, P.A.
                                                 Complaint
                                                Page 5 of 30
Case 0:20-cv-61643-AHS Document 1 Entered on FLSD Docket 08/13/2020 Page 6 of 30



           36.   In or about the end of 2017, Defendant gave Plaintiff the menial and entry level

  task of filing. This role was undesirable in that it was a step back towards Plaintiff’s goals of

  advancement.

           37.   While Plaintiff was aware the filing was backed up, it wasn’t until he started filing

  did he realize how significantly backed up it was. There were literally pallets of paperwork to be

  filed.

           38.   Brint told Plaintiff he wasn’t being paid to file, that he had a master’s degree.

           39.   On or about November 13, 2017, Plaintiff met with Nativi regarding his goals. He

  once again reiterated his desire to become a recruiter and overall interest in advancing his career.

  Nativi became visibly annoyed and sternly replied that Plaintiff was to focus on filing as his top

  priority. Thereafter Nativi engaged in strict scrutiny of Plaintiff.

           40.   Subsequent to the meeting on or about November 17, 2017 with Plaintiff, Nativi:

                 a.       Dictated when Plaintiff could take his lunch, despite the policy that

                         employees could lunch at any time, as long as the lunch break was no more

                         than 60 minutes;

                 b.      instructed Plaintiff to write down all of his completed tasks if it took him

                         more than 30 minutes to complete the task;

                 c.      instructed Plaintiff to limit his time away from his desk;

                 d.      checked his LinkedIn profile;

                 e.      monitored his movements on the camera; and

                 f.      gave Plaintiff additional menial tasks such as filling in for the Mailroom

                         Coordinator, maintenance personnel, or the Front Desk Receptionist.



                                       Scott Wagner & Associates, P.A.
                                                 Complaint
                                                Page 6 of 30
Case 0:20-cv-61643-AHS Document 1 Entered on FLSD Docket 08/13/2020 Page 7 of 30



         41.     During 2017, Plaintiff continued to perform recruiting activities for Defendant

  without the title or pay of a recruiter. He was also filing and performing his job duties as the

  Corporate HR Coordinator. Additionally, he was filling in for the mailroom coordinator,

  receptionist, and maintenance personnel when those employees were out sick or otherwise.

         42.     In or about January of 2018, Plaintiff applied for the position of HR Coordinator at

  Defendant’s Ft. Lauderdale location, which was a lateral move for Plaintiff, in order to remove

  himself from the racially hostile environment at the Deerfield Beach, Florida location.

         43.     On or about January 18, 2018, Elsa Villanueva contacted Plaintiff to interview for

  the HR Coordinator position in Ft. Lauderdale, Florida.

         44.     When Plaintiff advised Nativi of his interview for the Ft. Lauderdale position, she

  responded that she knew, having already spoken with Villanueva. Her tone and body language

  were dismissive towards Plaintiff.

         45.     On or about January 19, 2018, Plaintiff interviewed for the HR Coordinator position

  in Ft. Lauderdale, Florida. During the interview, Unit Manager Fred Gutierrez stated he had

  reservations about Plaintiff’s desire to move laterally. Gutierrez discouraged Plaintiff from taking

  the position stating the Plaintiff was very young, that Defendant wanted a person who would be

  able to stay in the position for 10 years, and that there was no room for growth for me. Gutierrez

  told Plaintiff to do some soul searching over the weekend before he would advise Plaintiff of the

  next steps in the interview process. Gutierrez told Plaintiff that if he still wanted to move forward

  with the position, Plaintiff would need to come back to speak with Gutierrez about the following

  steps in pursuing the HR Coordinator position in Ft. Lauderdale, Florida. Plaintiff, having been

  working in HR for several years, knew these comments and behaviors from Gutierrez were not

  common practice.

                                       Scott Wagner & Associates, P.A.
                                                 Complaint
                                                Page 7 of 30
Case 0:20-cv-61643-AHS Document 1 Entered on FLSD Docket 08/13/2020 Page 8 of 30



         46.     During the interview for the HR Coordinator position in Ft. Lauderdale, Plaintiff

  was asked the question what his supervisor would say about him. When he responded in the

  positive, that she would say he was a hard worker, the interviewers responded with a surprised,

  “oh really?” The interviewers were also surprised to hear Plaintiff had never been written up. It

  was clear to Plaintiff Nativi had given negative remarks about Plaintiff to the interviewers.

         47.     On or about January 22, 2018, feeling pressured and discouraged from Villanueva,

  Plaintiff asked to be removed from the applicant pool, certain he would not get the position despite

  being qualified and having trained the previously HR Coordinator at the Ft. Lauderdale location.

         48.     On or about January 22, 2018, after removing himself from the applicant pool,

  Plaintiff overheard Nativi on the phone with Villanueva and Gutierrez laughing. Nativi was talking

  with her speaker on, and Plaintiff clearly heard Gutierrez say “Stefano decided not to move

  forward. Did you get the email?” After laughter, Nativi stated, “He probably knows I said

  something about him!” More laughter followed.

         49.     On or about February 26, 2018, Plaintiff filed a formal EEOC complaint about the

  racial discrimination he had experienced thus far.

         50.     On or about March 1, 2018, subsequent to Plaintiff’s formal discrimination

  complaint, Nativi put Plaintiff on a Performance Improvement Plan (PIP). Plaintiff had no write-

  ups or reprimands whatsoever. When Plaintiff questioned Nativi about the PIP, Nativi replied that

  everyone with a “needs improvement” on their performance evaluation was put on a PIP. Plaintiff,

  being an HR employee, knew this to be false and contrary to Defendant’s discipline policies.

         51.     Defendant rated two Caucasians, Corey Siggins and Steve Cameron, with “needs

  improvement” on their performance evaluations; however, did not give them PIPs.



                                     Scott Wagner & Associates, P.A.
                                               Complaint
                                              Page 8 of 30
Case 0:20-cv-61643-AHS Document 1 Entered on FLSD Docket 08/13/2020 Page 9 of 30



         52.     On or about March 1, 2018, subsequent to Plaintiff’s discrimination complaint,

  Nativi again instructed Plaintiff that filing was to be his main priority, and removed all recruiting

  from Plaintiff’s tasks. Coworkers asked Plaintiff if he was now the filing clerk and if he was being

  punished for something.

         53.     Subsequent to Plaintiff’s discrimination complaint:

                 a.      Defendant ostracized Plaintiff from his coworkers by instructing him to

                         order food for an HR team luncheon and deliver the food to the HR team

                         luncheon, without allowing him to eat lunch with the HR team;

                 b.      Nativi made loud sighs every time she walked past Plaintiff, began leaving

                         sticky notes with tasks on them rather than speaking directly with Plaintiff;

                 c.      Defendant no longer included Plaintiff in monthly HR team meetings;

                 d.      Nativi handed Plaintiff his PIP evaluation, a personal HR matter, out in the

                         open by his cubicle rather than behind closed doors as she had before with

                         personal HR matters his complaint;

                 e.      Amato told Plaintiff he would instruct managers to no longer give Plaintiff

                         work because Plaintiff needed to file;

                 f.      Nativi instructed Debbie Funicello that Plaintiff could not perform tasks for

                         Funicello because of his EEOC complaint;

                 g.      Defendant requested Plaintiff to sign a PIP form that had inaccurate

                         information on it, in that Defendant misrepresented Plaintiff refused to give

                         an estimation as to when the filing would be caught up;

                 h.      Defendant instructed Plaintiff to fill in for the receptionist;



                                      Scott Wagner & Associates, P.A.
                                                Complaint
                                               Page 9 of 30
Case 0:20-cv-61643-AHS Document 1 Entered on FLSD Docket 08/13/2020 Page 10 of 30



                i.      Defendant assigned Plaintiff time-sensitive tasks then instructed Plaintiff to

                        walk around the office to gain signatures, which is extremely time

                        consuming, then reprimanding Plaintiff for not completing other time-

                        sensitive tasks;

                j.      Defendant would not allow Plaintiff to email documents to be signed, which

                        was a faster way to gain signatures since some employees were out on PTO,

                        working remotely, or not otherwise in the office;

                k.      Defendant allowed a non-African American employee, Barbara, to gather

                        signatures via email;

                l.      Nativi told one of Plaintiff’s coworkers to let Nativi know if Plaintiff missed

                        any deadlines so he could be disciplined through his PIP;

                m.      Defendant instructed Plaintiff to work in the mailroom;

                n.      Nick Di Tempora, the Chairman of the Board, placed his hands around

                        Plaintiff’s neck and stated “I could break your neck;”

         54.    Defendant posted Plaintiff’s EEOC complaint on its website, after which directors

  stared at Plaintiff, employees no longer spoke with Plaintiff, HR team members stopped inviting

  him to lunch, and others asked Plaintiff if he was ok because they saw his EEOC claim on the

  company’s website.

         55.    Defendant posted “SF EEOC Matter” on the company’s Outlook calendar in the

  subject line for a phone call on or about March 27, 2018, again prompting more ostracization of

  Plaintiff from coworkers.




                                     Scott Wagner & Associates, P.A.
                                               Complaint
                                             Page 10 of 30
Case 0:20-cv-61643-AHS Document 1 Entered on FLSD Docket 08/13/2020 Page 11 of 30



         56.     On or about May 17, 2018, Plaintiff formally complained to Amato regarding the

  racial discrimination and retaliation. Amato stated he would investigate Plaintiff’s complaint,

  however Plaintiff never heard about any investigation.

         57.     Defendant’s culture is one that promotes racism by allowing racial comments in the

  workplace, including but not limited to:

                 a.     “Black people are like dogs, everyone has one;”

                 b.     “What are you for Halloween? A thug?”

                 c.     “Do a spiritual dance that will remove the evil spirits since Haitians do

                        Voodoo with chickens by cutting off the chicken heads;” and

                 d.     “Are you trying to be Martin Luther King or Kaepernick, same thing

                        happened to Resnick and nothing changed here. You should get out.”

         58.     Defendant’s conduct creates a racially hostile culture and one that promotes racism

  by:

                 a.     Hiring African Americans primarily for hourly and entry level positions;

                 b.     Promoting primarily Caucasians to management and upper level positions;

                 c.     Keeping an executive team of exclusively Caucasian or non-African

                        American members, specifically the Leadership Team which was

                        comprised of Directors, CEO, and Chairman of the Board.

                 d.     Virtually no African American employees held positions in the Sales

                        Department;

                 e.     Assigning Dr. Teddie Malangwasira, an African American HR Manager, a

                        cubicle instead of an office;



                                     Scott Wagner & Associates, P.A.
                                               Complaint
                                             Page 11 of 30
Case 0:20-cv-61643-AHS Document 1 Entered on FLSD Docket 08/13/2020 Page 12 of 30



                 f.     Assigning a Caucasian Staffing Manager, Jack Greenblott, an office rather

                        than a cubicle;

                 g.     Transferring Dr. Malangwasira to a conference room with a table rather than

                        a desk after Dr. Malangwasira complained about being in a cubicle;

                 h.     Asking an African American employee for her tax return upon hiring her

                        while not asking Caucasian employees for their tax returns upon their hire;

                 i.     Not paying Resnick Hampton, an African American employee, the same

                        amount as his Caucasian counterparts;

                 j.     Using Brandon McQuerry, an African American engineer, for tasks such as

                        paperwork rather than his function as an engineer; and/or

                 k.     Refusing an African American employee, Jesse Williams, from selling

                        cupcakes while allowing a non African-American employee, Nativi, to sell

                        candy.

          59.    Defendant’s actions and/or inactions created a hostile work environment for

  Plaintiff.

          60.    On or about June 7, 2018, Plaintiff was constructively discharged when he resigned

  in that the working conditions were so difficult and unpleasant that a reasonable person in

  Plaintiff’s shoes would have also been compelled to resign.

          61.    Subsequent to Plaintiff’s constructive discharge, Dr. Malangwasira told Plaintiff

  Nativi stated she was excited about Plaintiff’s replacement, an African American being relocated

  from Georgia, “because now it looks like we aren’t racist.”




                                    Scott Wagner & Associates, P.A.
                                              Complaint
                                            Page 12 of 30
Case 0:20-cv-61643-AHS Document 1 Entered on FLSD Docket 08/13/2020 Page 13 of 30



                       EXHAUSTION OF ADMINISTRATIVE REMEDIES

            62.    Plaintiff has exhausted all administrative remedies prior to the filing of this

  action.

            63.   Plaintiff timely filed a charge of discrimination. Plaintiff filed a Charge of

  Discrimination with the Equal Employment Opportunity Commission [“EEOC”] as well as with

  the Florida Commission on Human Relations [“FCHR”]. (Please see a true and correct copy of

  said Charge filed with the Florida Commission on Human Relations attached hereto as Exhibit

  “1”).

            64.   It has been more than one-hundred eighty (180) days since the filing of Plaintiff’s

  Charge of Discrimination.

                                 COUNT I – DISCRIMINATION
                           IN VIOLATION OF 42 U.S.C §§ 1981, 1981(A)

            65.   Plaintiff incorporates by reference all allegations of this Complaint as if set forth

  fully herein.

            66.   Defendant engaged in racially discriminatory conduct towards Plaintiff such that

  he was deprived of his civil rights.

            67.   Defendant is an employer within the meaning of 42 U.S.C. §1981.

            68.   Plaintiff is an African American male, subject to the protections of 42 U.S.C. §1981.

            69.   Plaintiff was subject to adverse employment treatment including:

                  a.      Being discouraged to apply for promotional opportunities;

                  b.      Being told he was not qualified to apply for promotional opportunities;

                  c.      Being told he would not be considered for promotional opportunities;

                  d.      Being denied opportunities to obtain certifications to advance his career

                          with Defendant
                                         Scott Wagner & Associates, P.A.
                                                   Complaint
                                                 Page 13 of 30
Case 0:20-cv-61643-AHS Document 1 Entered on FLSD Docket 08/13/2020 Page 14 of 30



              e.    Being denied opportunities to attend conferences to advance his career with

                    Defendant;

              f.    Not given opportunity to work remotely or relocate out of state;

              g.    Being forced to perform menial tasks;

              h.    Forced to take lunch when Defendant dictated;

              i.    Write down tasks if the tasks took longer than 30 minutes;

              j.    Having his movements monitored by Defendant on camera;

              k.    Filling in for the mailroom coordinator, front desk receptionist, and

                    maintenance personnel;

              l.    Having his interview for a position outside the supervision of Nativi

                    hijacked by Defendant;

              m.    Put on PIP plan despite no writeups or reprimands;

              n.    Given menial task of filing;

              o.    Being ostracized from his coworkers;

              p.    Not included in monthly HR meetings;

              q.    Having his personal information made public;

              r.    Being forced to walk around to obtain signatures from all employees on

                    Veteran and Disability paperwork;

              s.    Being reprimanded for not completing time-sensitive tasks after being given

                    an impossible amount of tasks to complete, or in other words, being set up

                    for failure;

              t.    Being subject to racist comments;



                                   Scott Wagner & Associates, P.A.
                                             Complaint
                                           Page 14 of 30
Case 0:20-cv-61643-AHS Document 1 Entered on FLSD Docket 08/13/2020 Page 15 of 30



                 u.      Having the Chairman of the Board put his hands around Plaintiff’s neck

                         stating “I could break your neck; and/or

                 v.      Constructive discharge.

         70.     By and through the conduct described above, Defendant permitted a pattern and

  practice of unlawful discrimination by allowing Plaintiff to continue to be subjected to disparate

  treatment and discrimination in violation of 42 U.S.C. §§1981,1981(a).

         71.     Plaintiff contends that Defendant has a policy, pattern and practice of treating

  similarly situated, Non-African American employees more favorably than African American

  employees.

         72.     Plaintiff contends that Defendant applies employment policies such as: anti-

  discrimination and discipline in a disparate manner.

         73.     Defendant failed to acknowledge the discriminatory treatment of Plaintiff.

         74.     Defendant knew or should have known that Plaintiff was being discriminated

  against and being treated in a manner disparate and less favorable than other similarly situated

  Non-African American employees by the Defendant, agents, employees and/or representatives.

         75.     Despite said knowledge, Defendant failed to take any remedial action.

         76.     By and through the conduct described above, Defendant permitted a pattern and

  practice of unlawful discrimination by permitting Plaintiff to be subjected to continuing disparate

  treatment on the basis of race in violation of 42 U.S.C. §1981.

         77.     Defendant acted with malice and/or with reckless indifference to Plaintiff’s

  federally protected rights.

         78.     Plaintiff is informed and believes and based thereon alleges, that in addition to the

  practices enumerated above, Defendant may have engaged in other discriminatory practices which

                                     Scott Wagner & Associates, P.A.
                                               Complaint
                                             Page 15 of 30
Case 0:20-cv-61643-AHS Document 1 Entered on FLSD Docket 08/13/2020 Page 16 of 30



  are not yet fully known. At such time as the discriminatory practices become known, Plaintiff will

  seek leave of the Court to amend the Complaint in this regard.

         79.        Plaintiff has suffered damages as a result of Defendant’s conduct, by and through

  its agents, employees and/or representatives.

         80.        As a result of Defendant’s conduct, Plaintiff has suffered general, compensatory,

  and punitive damages.

         81.        As a further result of Defendant’s conduct, Plaintiff has retained the undersigned

  law firm and is obligated to pay a reasonable fee.

         82.        Plaintiff requests that he be awarded damages, including general, compensatory,

  and punitive damages and reasonable attorney’s fees and costs of suit pursuant to 42 U.S.C.

  §§1981, 1981(a).

         WHEREFORE, Plaintiff prays that judgment be entered in his favor against Defendant as

  follows: That Plaintiff be awarded general, compensatory, and punitive damages, reinstatement,

  or front pay, back pay, that Plaintiff be awarded reasonable attorney’s fees and costs pursuant to

  42 U.S.C. §§1981, 1981(a); and that Plaintiff be awarded such other relief as the Court deems just

  and proper.

                                   COUNT II – RETALIATION
                            IN VIOLATION OF 42 U.S.C §§ 1981, 1981(A)

         83.        Plaintiff incorporates by reference all allegations of this Complaint as if set forth

  fully herein.

         84.        Plaintiff engaged in a statutorily protected activity of complaining about the

  discrimination he experienced.

         85.        After he complained, he suffered many adverse employment actions, including but

  not limited to:
                                        Scott Wagner & Associates, P.A.
                                                  Complaint
                                                Page 16 of 30
Case 0:20-cv-61643-AHS Document 1 Entered on FLSD Docket 08/13/2020 Page 17 of 30



              a.    Being discouraged to apply for promotional opportunities;

              b.    Being told he was not qualified to apply for promotional opportunities;

              c.    Being told he would be considered for promotional opportunities;

              d.    Being denied opportunities to obtain certifications to advance his career

                    with Defendant

              e.    Being denied opportunities to attend conferences to advance his career with

                    Defendant;

              f.    Not given opportunity to work remotely or relocate out of state;

              g.    Being forced to perform menial tasks;

              h.    Forced to take lunch when Defendant dictated;

              i.    Write down tasks if the tasks took longer than 30 minutes;

              j.    Having his movements monitored by Defendant on camera;

              k.    Filling in for the mailroom coordinator, front desk receptionist, and

                    maintenance personnel;

              l.    Having his interview for a position outside the supervision of Nativi

                    hijacked by Defendant;

              m.    Put on PIP plan despite no writeups or reprimands;

              n.    Given menial task of filing;

              o.    Being ostracized from his coworkers;

              p.    Not included in monthly HR meetings;

              q.    Having his personal information made public;

              r.    Being forced to walk around to obtain signatures from all employees on the

                    Veteran and Disability paperwork;

                                 Scott Wagner & Associates, P.A.
                                           Complaint
                                         Page 17 of 30
Case 0:20-cv-61643-AHS Document 1 Entered on FLSD Docket 08/13/2020 Page 18 of 30



                 s.       Being reprimanded for not completing time-sensitive tasks after being given

                          an impossible amount of tasks to complete, or in other words, being set up

                          for failure;

                 t.       Being subject to racist comments;

                 u.       Having the Chairman of the Board put his hands around Plaintiff’s neck

                          stating “I could break your neck; and/or

                 v.       Constructive discharge.

         86.     There is sufficient evidence of knowledge of Plaintiff’s complaint of

  discrimination, as it was posted on Defendant’s website, and on its company Outlook calendar.

         87.     There is a causal link between Plaintiff’s protected activity of complaining about

  racial discrimination and his adverse employment actions, in that, for instance, Nativi instructed

  Debbie Funicello that Plaintiff could not perform tasks for Funicello because of his EEOC

  complaint.

         88.     Plaintiff has suffered damages as a result of Defendant’s conduct, by and through

  its agents, employees and/or representatives.

         89.     Defendant acted with malice and/or with reckless indifference to Plaintiff’s

  federally protected rights.

         90.     As a result of Defendant’s conduct, Plaintiff has suffered general, compensatory,

  and punitive damages.

         91.     As a further result of Defendant’s conduct, Plaintiff has retained the undersigned

  law firm and is obligated to pay a reasonable fee.




                                         Scott Wagner & Associates, P.A.
                                                   Complaint
                                                 Page 18 of 30
Case 0:20-cv-61643-AHS Document 1 Entered on FLSD Docket 08/13/2020 Page 19 of 30



         92.      Plaintiff requests that he be awarded damages, including general, compensatory,

  and punitive damages and reasonable attorney’s fees and costs of suit pursuant to 42 U.S.C.

  §§1981, 1981(a).

         WHEREFORE, Plaintiff prays that judgment be entered in his favor against Defendant as

  follows: That Plaintiff be awarded general, compensatory, and punitive damages, reinstatement,

  or front pay, back pay, that Plaintiff be awarded reasonable attorney’s fees and costs pursuant to

  42 U.S.C. §§1981, 1981(a); and that Plaintiff be awarded such other relief as the Court deems just

  and proper.

                        COUNT III – HOSTILE WORK ENVIRONMENT
                         IN VIOLATION OF 42 U.S.C §§ 1981, 1981(A)

         93.      Plaintiff incorporates by reference all allegations of this Complaint as if set forth

  fully herein.

         94.      Defendant’s conduct alleged herein was so severe and/or pervasive that it altered

  the terms and/or conditions of Plaintiff’s employment.

         95.      Defendant’s workplace permeated with discriminatory intimidation, ridicule, and

  insult that was sufficiently severe and/or pervasive to alter the conditions of Plaintiff’s employment

  and created an abusive working environment, created by Defendant’s following conduct:

                  a.     Hiring African Americans primarily for hourly and entry level positions;

                  b.     Promoting primarily Caucasians to management and upper level positions;

                  c.     Keeping an executive team of exclusively Caucasian or non-African

                         American members, specifically the Leadership Team which was

                         comprised of Directors, CEO, and Chairman of the Board.

                  d.     No African American employees held positions in the Sales Department;


                                      Scott Wagner & Associates, P.A.
                                                Complaint
                                              Page 19 of 30
Case 0:20-cv-61643-AHS Document 1 Entered on FLSD Docket 08/13/2020 Page 20 of 30



              e.     Assigning Dr. Teddie Malangwasira, an African American Training &

                     Talent Management Manager, a cubicle instead of an office;

              f.     Assigning a Caucasian Staffing Manager, Jack Greenblott, an office rather

                     than a cubicle;

              g.     Transferring Dr. Malangwasira to a conference room with a table rather than

                     a desk after Dr. Malangwasira complained about being in a cubicle;

              h.     Asking an African American employee for her tax return upon hiring her

                     while not asking Caucasian employees for their tax returns upon their hire;

              i.     Not paying Resnick Hampton, an African American employee, the same

                     amount as his Caucasian counterparts;

              j.     Using Brandon McQuerry, an African American engineer, for tasks such as

                     paperwork rather than his function as an engineer; and/or

              k.     Refusing an African American employee, Jesse Williams, from selling

                     cupcakes while allowing a non African-American employee, Nativi, to sell

                     candy.

        96.   The conditions of Plaintiff’s employment were altered in that:

              a.     Hiring African Americans primarily for hourly and entry level positions;

              b.     Promoting primarily Caucasians to management and upper level positions;

              c.     Keeping an executive team of exclusively Caucasian or non-African

                     American members, specifically the Leadership Team which was

                     comprised of Directors, CEO, and Chairman of the Board.

              d.     No African American employees held positions in the Sales Department;



                                 Scott Wagner & Associates, P.A.
                                           Complaint
                                         Page 20 of 30
Case 0:20-cv-61643-AHS Document 1 Entered on FLSD Docket 08/13/2020 Page 21 of 30



                 e.       Assigning Dr. Teddie Malangwasira, an African American HR Manager, a

                          cubicle instead of an office;

                 f.       Assigning a Caucasian HR Manager, Jack Greenblott, an office rather than

                          a cubicle;

                 g.       Transferring Dr. Malangwasira to a conference room without a desk after

                          Dr. Malangwasira complained about being in a cubicle;

                 h.       Asking an African American employee for her tax return upon hiring her

                          while not asking Caucasian employees for their tax returns upon their hire;

                 i.       Not paying Resnick Hampton, an African American employee, the same

                          amount as his Caucasian counterparts;

                 j.       Using Brandon McQuerry, an African American engineer, for tasks such as

                          paperwork rather than his function as an engineer; and/or

                 k.       Refusing an African American employee, Jesse Williams, from selling

                          cupcakes while allowing a non-African American employee, Nativi, to sell

                          candy.

         97.     Plaintiff has suffered damages as a result of Defendant’s conduct, by and through

  its agents, employees and/or representatives.

         98.     Defendant acted with malice and/or with reckless indifference to Plaintiff’s

  federally protected rights.

         99.     As a result of Defendant’s conduct, Plaintiff has suffered general, compensatory,

  and punitive damages.

         100.    As a further result of Defendant’s conduct, Plaintiff has retained the undersigned

  law firm and is obligated to pay a reasonable fee.

                                       Scott Wagner & Associates, P.A.
                                                 Complaint
                                               Page 21 of 30
Case 0:20-cv-61643-AHS Document 1 Entered on FLSD Docket 08/13/2020 Page 22 of 30



            101.   Plaintiff requests that he be awarded damages, including general, compensatory,

  and punitive damages and reasonable attorney’s fees and costs of suit pursuant to 42 U.S.C.

  §§1981, 1981(a).

            WHEREFORE, Plaintiff prays that judgment be entered in his favor against Defendant as

  follows: That Plaintiff be awarded general, compensatory, and punitive damages, reinstatement,

  or front pay, back pay, that Plaintiff be awarded reasonable attorney’s fees and costs pursuant to

  42 U.S.C. §§1981, 1981(a); and that Plaintiff be awarded such other relief as the Court deems just

  and proper.

                           COUNT IV – CONSTRUCTIVE DISCHARGE

            102.   Plaintiff incorporates by reference all allegations of this Complaint as is set forth

  fully herein.

            103.   Defendant’s conduct and/or lack of conduct alleged herein was so severe and/or

  pervasive that it altered the terms and/or conditions of Plaintiff’s employment.

            104.   Defendant’s conduct and/or lack of conduct imposed working conditions that were

  so intolerable Plaintiff was forced to resign.

            105.   The working conditions imposed by Defendant’s conduct and/or lack of conduct

  were so intolerable that a reasonable person in Plaintiff’s position would have been compelled to

  resign.

            106.   Plaintiff has suffered damages as a result of Defendant’s conduct, by and through

  its agents, employees and/or representatives.

            107.   Defendant acted with malice and/or with reckless indifference to Plaintiff’s

  federally protected rights.



                                       Scott Wagner & Associates, P.A.
                                                 Complaint
                                               Page 22 of 30
Case 0:20-cv-61643-AHS Document 1 Entered on FLSD Docket 08/13/2020 Page 23 of 30



         108.       As a result of Defendant’s conduct, Plaintiff has suffered general, compensatory,

  and punitive damages.

         109.       As a further result of Defendant’s conduct, Plaintiff has retained the undersigned

  law firm and is obligated to pay a reasonable fee.

         110.       Plaintiff requests that he be awarded damages, including general, compensatory,

  and punitive damages and reasonable attorney’s fees and costs of suit pursuant to 42 U.S.C.

  §§1981, 1981(a).

         WHEREFORE, Plaintiff prays that judgment be entered in his favor against Defendant as

  follows: That Plaintiff be awarded general, compensatory, and punitive damages, reinstatement,

  or front pay, back pay, that Plaintiff be awarded reasonable attorney’s fees and costs pursuant to

  42 U.S.C. §§1981, 1981(a); and that Plaintiff be awarded such other relief as the Court deems just

  and proper.

                              COUNT V– DISCRIMINATION
                    FLORIDA CIVIL RIGHTS ACT FLA. STAT. § 760 ET SEQ.

         111.       Plaintiff incorporates by reference all allegations of this Complaint as if set forth

  fully herein.

         112.       Plaintiff engaged in a statutorily protected activity of complaining about the

  discrimination he experienced.

         113.       After he complained, he suffered many adverse employment actions, including but

  not limited to:

                    a.     Being discouraged to apply for promotional opportunities;

                    b.     Being told he was not qualified to apply for promotional opportunities;

                    c.     Being told he would be considered for promotional opportunities;


                                        Scott Wagner & Associates, P.A.
                                                  Complaint
                                                Page 23 of 30
Case 0:20-cv-61643-AHS Document 1 Entered on FLSD Docket 08/13/2020 Page 24 of 30



              d.    Being denied opportunities to obtain certifications to advance his career

                    with Defendant

              e.    Being denied opportunities to attend conferences to advance his career with

                    Defendant;

              f.    Not given opportunity to work remotely or relocate out of state;

              g.    Being forced to perform menial tasks;

              h.    Forced to take lunch when Defendant dictated;

              i.    Write down tasks if the tasks took longer than 30 minutes;

              j.    Having his movements monitored by Defendant on camera;

              k.    Filling in for the mailroom coordinator, front desk receptionist, and

                    maintenance personnel;

              l.    Having his interview for a position outside the supervision of Nativi

                    hijacked by Defendant;

              m.    Put on PIP plan despite no writeups or reprimands;

              n.    Given menial task of filing;

              o.    Being ostracized from his coworkers;

              p.    Not included in monthly HR meetings;

              q.    Having his personal information made public;

              r.    Being forced to walk around to obtain signatures from all employees on the

                    Veteran and Disability paperwork;

              s.    Being reprimanded for not completing time-sensitive tasks after being given

                    an impossible amount of tasks to complete, or in other words, being set up

                    for failure;

                                   Scott Wagner & Associates, P.A.
                                             Complaint
                                           Page 24 of 30
Case 0:20-cv-61643-AHS Document 1 Entered on FLSD Docket 08/13/2020 Page 25 of 30



                 t.       Being subject to racist comments;

                 u.       Having the Chairman of the Board put his hands around Plaintiff’s neck

                          stating “I could break your neck; and/or

                 v.       Constructive discharge.

         114.    There is sufficient evidence of knowledge of Plaintiff’s complaint of

  discrimination, as it was posted on Defendant’s website, and on its company Outlook calendar.

         115.    There is a causal link between Plaintiff’s protected activity of complaining about

  racial discrimination and his adverse employment actions, in that, for instance, Nativi instructed

  Debra Funicello that Plaintiff could not perform tasks for Funicello because of his EEOC

  complaint.

         116.    Plaintiff has suffered damages as a result of Defendant’s conduct, by and through

  its agents, employees and/or representatives.

         117.    Defendant acted with malice and/or with reckless indifference to Plaintiff’s

  federally protected rights.

         118.    As a result of Defendant’s conduct, Plaintiff has suffered general, compensatory,

  and punitive damages.

         119.    As a further result of Defendant’s conduct, Plaintiff has retained the undersigned

  law firm and is obligated to pay a reasonable fee.

         120.    Plaintiff requests that he be awarded damages, including general, compensatory,

  and punitive damages and reasonable attorney’s fees and costs of suit pursuant to the FCRA.

         WHEREFORE, Plaintiff prays that judgment be entered in his favor against Defendant as

  follows: That Plaintiff be awarded general, compensatory, and punitive damages, reinstatement,

  or front pay, back pay, that Plaintiff be awarded reasonable attorney’s fees and costs pursuant to

                                      Scott Wagner & Associates, P.A.
                                                Complaint
                                              Page 25 of 30
Case 0:20-cv-61643-AHS Document 1 Entered on FLSD Docket 08/13/2020 Page 26 of 30



  Fla. Stat. § 760 et seq., (FCRA); and that Plaintiff be awarded such other relief as the Court deems

  just and proper.

                  COUNT VI – DISCRIMINATION – DISPARATE TREATMENT
                    IN VIOLATION OF THE CIVIL RIGHTS ACT OF 1964,
                          TITLE VII, 42 U.S.C. § 2000e et seq., (1964)

         121.      Plaintiff incorporates by reference all allegations of this Complaint as if set forth

  fully herein.

         122.      Defendant is an employer within the meaning of Title VII.

         123.      Plaintiff is an African American male, subject to the protections under Title VII.

         124.      Plaintiff was subject to adverse employment treatment, including:

                   a.     Being discouraged to apply for promotional opportunities;

                   b.     Being told he was not qualified to apply for promotional opportunities;

                   c.     Being told he would be considered for promotional opportunities;

                   d.     Being denied opportunities to obtain certifications to advance his career

                          with Defendant

                   e.     Being denied opportunities to attend conferences to advance his career with

                          Defendant;

                   f.     Not given opportunity to work remotely or relocate out of state;

                   g.     Being forced to perform menial tasks;

                   h.     Forced to take lunch when Defendant dictated;

                   i.     Write down tasks if the tasks took longer than 30 minutes;

                   j.     Having his movements monitored by Defendant on camera;

                   k.     Filling in for the mailroom coordinator, front desk receptionist, and

                          maintenance personnel;

                                       Scott Wagner & Associates, P.A.
                                                 Complaint
                                               Page 26 of 30
Case 0:20-cv-61643-AHS Document 1 Entered on FLSD Docket 08/13/2020 Page 27 of 30



                l.     Having his interview for a position outside the supervision of Nativi

                       hijacked by Defendant;

                m.     Put on PIP plan despite no writeups or reprimands;

                n.     Given menial task of filing;

                o.     Being ostracized from his coworkers;

                p.     Not included in monthly HR meetings;

                q.     Having his personal information made public;

                r.     Being forced to walk around to obtain signatures from all employees on the

                       Veteran and Disability paperwork;

                s.     Being reprimanded for not completing time-sensitive tasks after being given

                       an impossible amount of tasks to complete, or in other words, being set up

                       for failure;

                t.     Being subject to racist comments;

                u.     Having the Chairman of the Board put his hands around Plaintiff’s neck

                       stating “I could break your neck; and/or

                v.     Constructive discharge.

         125.   Defendant treated similarly situated, non-African American employees more

  favorably in that non-African American employees:

                a.     Could email coworkers for signatures rather than walk around and get the

                       signatures manually;

                b.     Could work remotely;

                c.     Could relocate out of state;

                d.     Could apply for promotions;

                                      Scott Wagner & Associates, P.A.
                                                Complaint
                                              Page 27 of 30
Case 0:20-cv-61643-AHS Document 1 Entered on FLSD Docket 08/13/2020 Page 28 of 30



                  e.     Applied for and received promotions despite lack of credentials;

                  f.     Had offices rather than cubicles;

                  g.     Received higher pay;

                  h.     Performed the job duties that aligned with their positions;

                  i.     Sold items in the workplace;

                  j.     Did not receive PIPs after getting a “needs improvement” on their

                         performance evaluations;

                  k.     Hold positions of Leadership Team which was comprised of Directors,

                         CEO and Chairman of the Board;

                  l.     Receive promotions to management and upper level positions; and/or

                  m.     Hold positions in the Sales Department;

           126.   Plaintiff contends the adverse actions described above were pre-textual.

           127.   By and through the conduct described above, Defendant permitted a pattern and

  practice of unlawful discrimination by allowing Plaintiff to continue to be subjected to disparate

  treatment and discrimination in violation of Title VII.

           128.   Plaintiff contends Defendant has a policy, pattern, and practice of treating similarly

  situated non-African American employees more favorably than African American employees.

           129.   Plaintiff contends that Defendant applies employment policies such as hiring

  African Americans for hourly and entry level positions; failing to promote African Americans; and

  keeping an executive team of exclusively Caucasian or non-African American members,

  specifically the Leadership Team which was comprised of Directors, CEO, and Chairman of the

  Board.



                                      Scott Wagner & Associates, P.A.
                                                Complaint
                                              Page 28 of 30
Case 0:20-cv-61643-AHS Document 1 Entered on FLSD Docket 08/13/2020 Page 29 of 30



          130.   Defendant failed to acknowledge and/or redress the discriminatory treatment of

  Plaintiff.

          131.   Defendant knew or should have known that Plaintiff was being discriminated

  against and being treated in a manner disparate and less favorable that other similarly situated non-

  African American employees by the Defendant, its agents, employees, and/or representatives.

          132.   Despite said knowledge, Defendant failed to take any remedial action.

          133.   By and through the conduct described above, Defendant permitted a pattern and

  practice of unlawful discrimination by permitting Plaintiff to be subjected to continuing disparate

  treatment on the basis of race in violation of Title VII.

          134.   Plaintiff is informed and believes and based thereon alleges, that in addition to the

  practices enumerated above, Defendant may have engaged in other discriminatory practices which

  are not yet fully known. At such time the discriminatory practices become known, Plaintiff will

  seek leave of the Court to amend the Complaint in this regard.

          135.   Plaintiff has suffered damages as a result of Defendant’s conduct, by and through

  its agents, employees, and/or representatives.

          136.   As a result of Defendant’s conduct, Plaintiff has suffered general, compensatory,

  and punitive damages.

          137.   Defendant acted with malice and/or with reckless indifference to Plaintiff’s

  federally protected rights.

          138.   As a further result of Defendant’s conduct, Plaintiff has retained the undersigned

  law firm and is obligated to pay a reasonable fee.

          139.   Plaintiff requests that he be awarded damages, including general, compensatory,

  punitive, and reasonable attorney’s fees and costs of suit pursuant to Title VII.

                                      Scott Wagner & Associates, P.A.
                                                Complaint
                                              Page 29 of 30
Case 0:20-cv-61643-AHS Document 1 Entered on FLSD Docket 08/13/2020 Page 30 of 30



         WHEREFORE, Plaintiff prays that judgment be entered in his favor against Defendant as

  follows: That Plaintiff be awarded general, compensatory, and punitive damages, reinstatement,

  or front pay, back pay, that Plaintiff be awarded reasonable attorney’s fees and costs pursuant to

  42 U.S.C. § 2000 et seq., (Title VII) and that Plaintiff be awarded such other relief as the Court

  deems just and proper.

                                   DEMAND FOR JURY TRIAL

         Plaintiffs further demand a jury trial on all triable issues.

  Dated this 13th day of August 2020.

                                         SCOTT WAGNER & ASSOCIATES, P.A.
                                         Jupiter Gardens
                                         250 South Central Boulevard
                                         Suite 104-A
                                         Jupiter, FL 33458
                                         Telephone: (561) 653-0008
                                         Facsimile: (561) 653-0020

                                         s/Cathleen Scott
                                         Cathleen Scott, Esq.
                                         Florida Bar No. 135331
                                         Primary e-mail: CScott@scottwagnerlaw.com
                                         Secondary e-mail: mail@scottwagnerlaw.com
                                         Secondary Address: 101 Northpoint Parkway
                                         West Palm Beach, FL 33407
                                         www.ScottWagnerLaw.com




                                      Scott Wagner & Associates, P.A.
                                                Complaint
                                              Page 30 of 30
